DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8-14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 depends from a canceled claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Molina et al (US 7,776,342, issued 17 August 2010).

Molina teaches a composition and methods for treating cancer, comprising: immunogenic antigens, including Her1 and Her2; an immunogenic potentiating effective amount of a vaccine carrier consisting of very small size proteoliposomes (VSSPs), wherein the VSSPs are derived from the Outer Membrane Protein Complex (OMPC) of Neisseria meningitidis wherein the ganglioside GM3 has been incorporated into the OMPC and the adjuvant  Montanide ISA 51 (Claims 4, 9, 13) and methods of using the composition in cancer therapy (column 1, lines 29-65 to column 2, lines 10; column 4, line 11, to column 5, lines 7; column 5, lines 8-12).  Molina disclose that the amount of each antigen in the vaccine composition, and the ratios among them, will be within the range of 1 µg to 1000 µg per vaccine dose (column 7, lines 49-51). Molina disclose administering mice intramuscular with 50 ug/ml of antigen every 15 days (Example 11).  Molina disclose that 1 mg of ECD-HER-1, and 1 mg of ECD-HER-2 were lyophilized together, and preserved at 4oC until immunization (Example 4). Molina disclose that the composition may be administered intramuscular or subcutaneous routes (column 9, lines 12-15).
Regarding the limitations that the Her1 and Her2 receptors are in the same proportions and are each in a concentration of from 100 to 800 μg/dose and administered subcutaneously every two weeks to complete a total of 5 doses and subsequently monthly as maintenance dose for at least one year. The dosage and administration schedules for the vaccine composition would be considered to be result-effective variables. MPEP 2144.05(II)(B) recites that there is a motivation to optimize 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process
	Therefore, such dosages and time periods would be obvious to one of ordinary skill in this art for use in optimizing the dosages and administration schedules with the vaccine composition.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  Hence the claimed invention as a whole is prima facie obvious absence unexpected results.


s 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Molina et al (US 7,776,342, issued 17 August 2010, cited previously) in view of Demoyen et al ( US 2015/0283219, published 8 October 2015, filed 7 March 2013).
Molina (2010) has been described supra.
Molina (2010) does not disclose the adjuvant alumina.
	Demoyen (2005) disclose a cancer vaccine comprising a tumor antigen along with the adjuvants such as alumina and Freund’s adjuvant to enhance the efficacy of the vaccine (paragraph 111).  Demoyen disclose that the cancer are selected from the group consisting of head and neck, breast, lung, colon, pancreas, prostate and bladder (paragraph 18).
	One of ordinary skill in the art would have been motivated to apply Demoyen’s alumina adjuvant to Molina's method of treating cancer comprising administering a vaccine composition comprising the tumor antigens Her1 and Her2 along with adjuvant  because both Demoyen and Molina disclose tumor antigen cancer vaccine compositions comprising adjuvants to enhance the efficacy of the tumor antigen vaccine. It would have been prima facie obvious to substitute Demoyen’s alumina adjuvant for Molina's Montanide ISA 51 adjuvant to have a method for treating tumors comprising administering a vaccine composition comprising the ECDs of Her1 and Her2 receptors and very small size proteoliposomes derived from proteins of the outer membrane of Neisseria meningitidis and GM3 (VSSP-GM3).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.7,776,342. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No.7,776,342 are drawn to a pharmaceutical composition, comprising: one or more low immunogenic antigens selected from the group consisting of peptides, polypeptides, proteins and their corresponding nucleic acid sequences; and an immunogenic potentiating effective amount of a vaccine carrier consisting of very small size proteoliposomes (VSSPs), wherein the VSSPs are derived from the Outer Membrane Protein Complex (OMPC) of Neisseria meningitidis wherein gangliosides have been incorporated into the OMPC, wherein the growth factor receptors are HER-1, HER-2, PDGR-R or any variation containing the extra-cellular domain, wherein the ganglioside is GM3. U.S. Patent No.7,776,342 discloses that the vaccine composition may be used in cancer therapy.


Summary


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642